  Case: 1:18-cv-08175 Document #: 207 Filed: 09/18/20 Page 1 of 2 PageID #:5658


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KOVE IO, INC.,                                       Civil Action No. 1:18-cv-08175

                        Plaintiff,                   Hon. Rebecca R. Pallmeyer

         v.

AMAZON WEB SERVICES, INC.,

                        Defendant.



                             AMENDED SCHEDULING ORDER

        The Court hereby sets the following case deadlines, good cause having been found therefor:

Event                                        Current Deadline           Revised Deadline
                                             (ECF No. 190)
Amazon’s Opening Claim Construction          September 29, 2020         October 13, 2020
Brief
Joint Appendix (w/ patents and               September 29, 2020         October 13, 2020
prosecution histories)
Close of Initial Fact Discovery              November 20, 2020          November 20, 2020
Kove’s Responsive Claim Construction         November 3, 2020           November 17, 2020
Brief
Amazon’s Reply Claim Construction            November 24, 2020          December 8, 2020
Brief
Joint Claim Construction Chart               December 1, 2020           December 15, 2020
Claim Construction                           3 days before the Markman Hearing
Demonstrative Exhibits, etc. to be
exchanged (LPR 4.3)
Markman Hearing (LPR 4.3)                    Within 28 days of the filing of the reply claim
                                             construction brief or at the Court’s convenience
Parties agree to re-open fact discovery in   Upon entry of claim construction ruling
light of the claim construction ruling
(LPR 1.3)
Parties Submit Proposed Deadlines for        14 days after entry of the claim construction ruling
Remaining Case Events (including close
of fact discovery, expert discovery dates,
dispositive motion cutoff date, etc.)
IT IS SO ORDERED
   Case: 1:18-cv-08175 Document #: 207 Filed: 09/18/20 Page 2 of 2 PageID #:5659



Date: September 18, 2020             Honorable Rebecca R. Pallmeyer
                                     UNITED STATES DISTRICT JUDGE




                                        2
